Title: To George Washington from Henry Laurens, 11 May 1778
From: Laurens, Henry
To: Washington, George


                    
                        Sir
                        York Town [Pa.] 11 May 1778
                    
                    Since my last of the 6th Instant by Sharp I have not received any of Your Excellency’s favors.
                    Colonel Gimad takes the trouble of conveying this & also of a Packet containing 50 Copies of an Address by Congress to the Inhabitants of the United States of America—Your Excellency will be pleased to direct a dispersion of these papers so as most effectually to answer the purposes intended.
                    Congress by a Ballot this Morning elected Colonol Francis Johnson Commissary of Prisoners to succeed Colo. Boudinot, as I am informed Colonel Johnson is in the Army under the immediate Command of Your Excellency I inclose the Resolve of Congress of this date for that appointment & I shall by an additional line transmit the proper notifications to the Gentlemen abovementioned. I have the honor to be With the highest Esteem & Respect Sir Your Obedient & Most humble servant
                    
                        Henry Laurens.President of Congress
                    
                